Title: To Thomas Jefferson from Thomas Leiper, 16 August 1791
From: Leiper, Thomas
To: Jefferson, Thomas



Sir
Philadelphia 16th August 1791
 
I have yours of this date, and observe the Contents.
Inclosed you have my Note in your favor for 400 dollars, payable 45 days after date. I have examined my account of Building, and cannot exactly ascertain from my own principles, what the rent should be, as there are a number of accounts unsettled, and as they have along exceeded my estimates, what I have already settled, I suppose what are to come will be in the same line. 
 
But as you want to have the house rent, and the other buildings fixed, I will let you have the house for Two hundred and ten pounds the stable Twenty five pounds, and the Book room fifteen pounds in all Two hundred and fifty pounds annually, the rent of the Book Room and stable to commence when they are finished, the house January 7th. 1792 and this rent I know is not six per Cent. And that there may be no misunderstanding in future I will mention what other improvements I intend to make. I intend to have a stone pavement of hewn stone. The steps to the back building will be of hewn stone. The Book room will be finished with a plain wooden stair down to the Garden, a Brick wall from the Book room to the stable, Also the Brick and stone of the house you mentioned in the Garden you obliging yourself to pay the Carpenters work and all other Bills. An answer to the above soon will much oblige sir your most obedient serv

TL. 
  

P.S. I have reason to believe from what passed between Mr. Cassinovi and me I shall get more rent from him, when I informed him I had made a mistake in the leting of my houses he said he would consider it and when he takes into view that he can get 7½ ⅌ Cent for Money in our Bank and perhaps more in the National he will be sensible that 6 ⅌ Cent is not too much for houses. I am as above yours &c.


TL

